Cassoday, J.
The important question presented is -whether -the engine-room and the machinery therein destroyed by fire were covered by the policy. Much of the parol evidence offered on the part of Mr. Doe was excluded on the ground that the contract was in writing and the best evidence. *37No evidence was offered on the part of the company. What little evidence there was admitted in the case is undisputed. It is to the effect that the planing-mill mentioned was on the south side of the mill pond; that, as a matter of security, the engine-room was twenty-two feet south of the planing-mill and contained the engine and machinery that was burned; th^t there was a three and a half inch wrought-iron shaft running from the planing-mill and connected with the engine, which furnished the only motive power for propelling the machinery in the planing-mill; that the engine pulley was belted on to this connecting shaft that ran the planing-mill, and this connection was boxed up and covered in the mill; that there was a spout or box two. and one-half feet square, and ten feet above the ground or roadway, connected with the machinery in the planing-mill, through which the shavings produced therein were drawn by suction or forced by an exhaust fan into the engine-room; that there was no other connection between the two buildings; that there was a roadway between the two buildings and under such shaft and spout; that there were two or three machines connected in the planing-mill with the main conductor; that the force pump was run by water; that the engine-room was about twenty-eight feet long and twenty-five feet wide; that the engine-room was entirely consumed by the fire, together with the belting, shafting, pulleys, and pump therein; that the connection between the two buildings was twisted all out of shape; that the spout through which the shavings were drawn was burned and was worth about $15; that some of the belting in the planing-room was cut in the excitement of the moment at the time of the fire; that the value of the machinery, pumps, shafting, belting, saws, tools, hose, etc., in the engine-room, including the connections, pulleys, engine and boiler, was twelve or fifteen hundred dollars; that the main building was burned some at the gable end facing *38■the engine-room, and the damage to it was about $75; that the total value of the machinery in the planing-mill and ■the belts and other property described in the policy in both buildings was about $6,000; that the fire occurred and caused the damage as stated; that the company was duly notified thereof; that its adjusting agent adjusted the damage to the planing-mill at $75, which the plaintiff refused to accept; that said adjuster refused to adjust the damage to the engine-room and the machinery therein destroyed, on ■the ground that they were not covered by the policy. ■ There was no evidence of any addition to the planing-mill, other than the engine-room.
Upon these undisputed facts was the court justified in directing a verdict in favor of the plaintiff? Or should a verdict have been directed in favor of the company? Or were there any such conflicting inferences as to whether the policy covered the engine-room and the machinery therein, as required a submission of the case to the jury? Parol evidence was certainly admissible as to the character, nature and situation of the property insured, in order to place the court in the position of the parties at the time of making the contract of insurance. Had there been any dispute in anj'- of these respects, the question would have been properly determinable by a jury. But there was no such dispute. The question therefore recurs whether there is any •ambiguity or uncertainty in the language of the policy, when applied to the undisputed facts thus stated. Here the policy was for a certain amount on Mr. Hoe’s “ one-story frame.planing-mill building and addition, situate at An-tigo,” and for a certain other amount “ on machinery, including shafting, gearing, belting, saws, tools, force-pump and hose therein ” A “mill ” is defined to be “ (1) An engine or •machine for grinding or comminuting any substance; . . . usually having a word prefixed, denoting the particular object to which it is applied. ... (2) The building, with *39its machinery, where grinding or some process of manufacturing is carried on.” Webster. “ The original purpose of mills was to comminute grain for food, hut the word mill is extended to engines or machines moved by water, wind, or steam, for carrying on many other operations.” Imperial. Here, it conclusively appears, that the engine in the engine-room was the only motive power for propelling any of the machinery in either of the buildings. The engine Avas used for no other purpose. It was, therefore, an essential part of the mill. Without it, there would have been no complete mill. The insurance was upon the “planing-mill building and addition,” and upon the “ machinery, including shafting, gearing, belting, saws, tools, force-pump and hose therein.” It is claimed that the engine-room can: not be construed to mean an “ addition ” to the “ planing-mill building,” because it does not join directly upon the same; but, as we have seen, they were both essential to the completion of the mill. The motive power was by means of pulleys, belts, and shafts transmitted from the engine in the engine-room to the machinery in the main building. And the waste shavings, etc., were conveyed from the latter building to the engine-room to generate heat to propel the engine. Thus the two buildings were, not only connected, but the machinery in each was inseparable, while the whole continued to be a planing-mill. The words “planing-mill building” would seem to be broad enough to include the engine-room. The words of the policy, “ planing-mill building and addition,” cannot be of less significance. Especially is this so in the absence of any proof of any other addition. True, Mr. Roe did not prove there was no other addition; but he did prove this one, and thereby established, prima facie, that the subject matter answered the designation in the policy. The buildings were not only connected as stated, but were both in the same curtilage, constructed for and devoted to the same general purpose- *40and none other. The fact that the premium paid was six per cent, for one year, is a circumstance in favor of this view rather than against it. Stress is laid upon the fact that the engine, which was the principal machine, was not specifically mentioned in the policy. But we are inclined to think that it was covered by the word “ machinery,” and that the other things were specificafly enumerated for fear that they might not otherwise be included. These views, it is believed, are supported by several adjudications cited by counsel, which will be reported herewith, and not in conflict with any well considered case.
It seems to us that there was no ambiguity, nor uncertainty, nor conflicting inferences in the language of the policy, when applied to the undisputed facts stated. Had there been, the question might have been properly submitted to the jury. Ganson v. Madigan, 15 Wis. 144, 82 Am. Dec. 659; Bedard v. Bonville, 57 Wis. 274; Faqin v. Connoly, 25 Mo 94, 69 Am. Dec. 450. In a note to the last citation it is said by the learned annotator that “it is a firmly established and universally recognized rule of law that the construction of a written instrument is a question of law for the court. It is the duty of the court, in all cases where the question is simply the determination of the meaning of a written document, to declare its legal interpretation ; and it is error to leave its construction to the jury.” 69 Am. Dec. 454, where numerous authorities are cited in support of the rule, which is there said to be applicable to written instruments of every description. Thus it has been recently held in New York that “ when the construction of a contract depends upon the language of the instrument itself, it is a question of law for the court, and a submission thereof to the jury is error.” Dwight v. G. L. Ins. Co. 103 N. Y. 341. Ruger, C. J., there said: “ It would seem from the authorities hereinbefore referred to that no question affecting the interpretation of contracts *41can properly be submitted to a jury, except those arising upon conflicting evidence as to the terms of the agreement, or where extrinsic evidence raises some doubt over the identity of the subject matter or of the claimants thereunder.” Page 353. This is deemed to be a correct statement of a rule of law applicable here. See, also, Farnsworth v. Brunquest, 36 Wis. 202; March v. Allabough, 103 Pa. St. 335; Emery v. Owings, 6 Gill, 191. We are forced to the conclusion that the direction of a verdict by the trial court was proper.
See note to this case in 36 N. W. Eep. 594.— Eep.
By the Gourt.— The judgment of the circuit court is affirmed.